Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  May 3, 2017                                                                                        Stephen J. Markman
                                                                                                               Chief Justice

                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
  155307(65)                                                                                            David F. Viviano
                                                                                                    Richard H. Bernstein
                                                                                                          Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                  Justices
            Plaintiff-Appellee,
                                                                  SC: 155307
  v                                                               COA: 328735
                                                                  Wayne CC: 14-007697-FH
  LAMONT DALVON HODGES,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to file a
  supplement to the application for leave to appeal is GRANTED. The supplement
  submitted on April 26, 2017, is accepted for filing.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 May 3, 2017
                                                                             Clerk